                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


PAUL REYES,                                   ) Case No.:
                                              )
             Plaintiff,                       )
     vs.                                      )
                                              ) COMPLAINT
IC SYSTEM, INC.                               )
                                              )
             Defendant.                       )
                                              )
                                              )
                                              )


     Plaintiff, Paul Reyes (hereinafter “Plaintiff”), hereby alleges:

                              PRELIMINARY STATEMENT


  1. This is an action for damages arising from Defendant’s violations of the Fair Debt

     Collection Practices Act, 15 U.S.C. §1692 et seq. (hereinafter “FDCPA”).


                              JURISDICTION AND VENUE


  2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 15 U.S.C.

     §1692k(d).


  3. Venue is proper in this district under 28 U.S.C §1391(b).


                                            PARTIES


  4. Plaintiff Paul Reyes is a natural person, who at all relevant times has resided in Norwalk,

     Connecticut and is a “consumer” as the phrase is defined and applied under 15 U.S.C.

     §1692(a) of the FDCPA.
5. Defendant IC System, Inc. (“ICS”) is a corporation doing business in the State of

   Connecticut, with its corporate address as 444 Highway 96 East, St. Paul, Minnesota 55127

   and is a “debt collector” as the phrase is defined and applied under 15 U.S.C. §1692(a) in

   that they regularly attempt to collect on debts primarily incurred for personal, family or

   household purposes.


                              FACTUAL STATEMENT


6. The FDCPA was enacted to prevent debt collectors from engaging in abusive tactics in

   order to collect debts from generally unsophisticated consumers.

7. On a date better known by Defendant, Plaintiff became delinquent on an account for

   personal, household, or familial use from a personal cable bill with DirecTV.

8. On a date better known by Defendant, Defendant began collecting on Plaintiff’s account

   on behalf of DirecTV.

9. On June 1, 2019, Plaintiff reviewed his credit report and noticed a credit entry from ICS

   seeking to collect $254.

10. Within the same credit report, a credit entry from another debt collector, Receivables

   Performance Management (“RPM”) also sought $254 from Plaintiff.

11. Because both RPM and ICS were collecting on the same debt originating from DirecTV

   for the identical sum of $254. Plaintiff’s credit score was impacted twice as much as it

   should have with two negative entries instead of one.

12. Further, because both RPM and ICS listed a balance for the same account, Plaintiff’s debt

   to income ratio was made to appear as though Plaintiff had twice the debt.

13. By negatively effecting Plaintiff’s score, representing Plaintiff as twice delinquent, and

   owing double, ICS engaged in false, deceptive, and misleading conduct.

                                            2
                                  COUNT I
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692 et seq.


   14. Plaintiff repeats the allegations contained in the above paragraphs and incorporates them

       as if specifically set forth at length herein.


   15. Defendant’s false and deceptive representations concerning Plaintiff violates 15 USC §

       1692e(10) of the FDCPA.


       WHEREFORE, Plaintiff, Paul Reyes, respectfully requests that this Court enter judgment

against Defendant for statutory and actual damages, costs, and attorney’s fees.

                                     JURY TRIAL DEMAND

   16. Plaintiff demands a jury trial on all issues so triable.




Dated this 5th of August, 2019.



                                                        Respectfully Submitted,


                                                        /s/Daniel Zemel
                                                        Daniel Zemel, Esq.
                                                        Zemel Law LLC
                                                        ZEMEL LAW, LLC
                                                        1373 Broad St. Suite 203C
                                                        Tel: (862) 227-3106
                                                        Email: dz@zemellawllc.com
                                                        Attorney for Plaintiff




                                                   3
